Title: To James Madison from George W. Erving, 29 October 1803 (Abstract)
From: Erving, George W.
To: Madison, James


29 October 1803, London. Received from Lewis Le Coulteux “the papers respecting his Claim on this Government,” referred to in JM’s letter to the U.S. minister in London of 16 May. “I as the Agent of Mr: Le Couteulx, drew a memorial (of which I have the honor herewith to inclose a Copy) to the King in Council, & submitted it to the Minister for his approbation.” Believes this was “the most eligible mode of proceedure.” Has presented the memorial, “but it may probably be some time” before it is considered. “I shall not cease to attend to Mr: Le Couteulx Interest, and regularly to inform him of my Proceedings.”
 

   
   RC and enclosure (DNA: RG 59, CD, London, vol. 8). RC 2 pp.; docketed by Wagner. For enclosure, see n. 2.



   
   JM to Rufus King, 16 May 1803.



   
   Erving enclosed a copy of his memorial to the lords of the Privy Council, 4 Oct. 1803 (4 pp.), describing the case of Lewis Le Coulteux and petitioning for just compensation for his losses. For Le Coulteux, see Edward Thornton to JM, 30 Oct. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:213 and n. 1).



   
   A full transcription of this document has been added to the digital edition.

